I concur entirely in the opinion of my brother VANN, but as the point has now been raised that the statute before us makes unlawful discrimination between sales of one kind of personal property and sales of other personal property, of sales by persons engaged in one character of business and those in another, and, therefore, violates the provision of the Federal Constitution guaranteeing equal protection of the laws, I desire to add a word.
Of course, absolutely arbitrary selection by the legislature in imposing a tax or in creating a crime cannot be justified, and for this reason we refused to uphold the imposition of a transfer tax in the Pell Case (171 N.Y. 48). But if there be difference in circumstance which bears some reasonable relation to the classification made by a statute then that statute must be upheld, however greatly we may doubt its wisdom. Ever since we adopted the Law Merchant there has been a difference in the title acquired by a bona fide purchaser to different kinds of personal property. The purchaser of a watch or of a bond and mortgage must abide the title of his vendor, though he purchases in the best of faith for a full consideration. But the purchaser of a railroad bond or a promissory note, if he acts in good faith, acquires title to the security even though he buys from a thief. The practical difference between the business of a merchant and that of a farmer is very apparent. A merchant obtains credit on the capital which he has in his business, that is to say, the excess in value of his stock in trade over his debts. He cannot secure his creditors by a mortgage on his goods, for a chattel mortgage on a fluctuating stock is void as against a purchaser, and to uphold such a mortgage would destroy the very object for which the goods are sold to a merchant, to wit, for sale to his customers. The case of a farmer is radically different. His capital is principally represented by his land, his stock, his implements, which are the subject of mortgage or *Page 360 
lien, and any credit extended to him is accorded far more to his fixed capital than to his expected crops. It is unnecessary, however, to pursue the discussion. Every business man will appreciate a score of distinctions between the way business is carried on by the one class and by the other. The doctrine contended for, that legislation must be exactly uniform, would be fatal to a large part of the statutory law of this state which has never been challenged and under which the community has lived for many years. Take as a single example the Transfer Tax Law. Religious corporations are exempt from the tax, other charitable corporations not, as we have held. But more than that, a legacy or devise to a bishop is exempt, but there is no exemption in favor of any other minister or clergyman. Our law abounds in similar distinctions, many of which we may think without justification, but the power of the legislature to make those distinctions has not been challenged. Without continuing the argument, however, it seems to me that the recent action of this court in the race course gambling cases is conclusive. We have twice upheld, by a unanimous court, the validity of legislation which makes certain gambling on horse races outside of the track a felony, punishable by imprisonment in state's prison for not more than two years, while the same act, if committed on the race grounds, is not a crime at all, but subjects the offender only to repayment of the money he has received on the bet. Be the distinction little or great between the conduct of business by merchants engaged in selling goods and that carried on by other owners of personal property, who, to use the judicial expression of the day, will have the temerity to deny that such difference is infinitely greater than that which obtains, either in moral obliquity or in injury to the community, between gambling inside the fence which surrounds a race track and gambling outside that fence?
GRAY and BARTLETT, JJ., concur with WERNER and HAIGHT, JJ.; CULLEN, Ch. J. (in memorandum), and O'BRIEN, J., concur with VANN, J.
Judgment reversed, etc. *Page 361